DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 3.	Claims 1, 4-7, and 9-23 are currently pending.
4.	In the replies filed on January 19, 2021 and April 30, 2021, applicant elected Group I, now claims 1, 4-7, 9, and 15-23, and proanthocyanidin for the species with traverse.  The claims have been amended to require proanthocyanidin dimers, catechin, and epicatechin for the species.
5.	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 4-7, 9, and 15-23 are examined on the merits.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  in (a), “polyphenol” should be “polyphenols” because more than one polyphenols are required.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  in line 2, “polyphenol is” should be “polyphenols are” because more than one polyphenols are required.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in (a), “polyphenol is” should be “polyphenols are” because more than one polyphenols are required.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, “polyphenol” should be “polyphenols” because more than one polyphenols are required.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: at lines 1 and 2, “polyphenol…is” should be “polyphenols… are” because more than one polyphenols are required.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 4-7, 9, 15, 16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a combination of grape seed extract which contains proanthocyanidin dimers, catechin, and epicatechin, Picea abies extract which contains hydroxymatairesinol (and is further claimed to contain secoisolariciresinol, conidendrin, lariciresinol and liovil), and an additional ingredient or carrier such as vitamin C or vitamin E.  Grape seed and its polyphenols, P. abies and its lignans, vitamin C, and vitamin E are all naturally occurring products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is only a mixture of the naturally occurring compounds found in the plant.  Each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of an antioxidant for skin and/or hair.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  
In addition, applicant’s intended use of an antioxidant composition is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to align with Example 2 which shows that the combination of the extracts from grape seed and P. abies produces a markedly distinct effect.  However, as discussed in the Office action of December 10, 2021, pages 20 and 21 of the specification do show a combination of a specific grape seed extract and a specific P. abies extract that display a markedly distinct characteristic.  However, these results are only shown for a single embodiment.  The specification tests a P. abies extract that contains specific percentages of hydroxymatairesinol, secoisolariciresinol, conidendrin, lariciresinol and liovil (see page 17) and a grape seed extract which contains specific concentrations of catechins, epicatechin, and proanthocyanin dimers (see page 19).  The specification also only tests one concentration for each of these specific extracts.  The claims are not limited to this embodiment and the limited data is not considered to support a marked distinction over the broad ranges claimed. Thus, these results are not considered to be sufficient to overcome this rejection.

Claim Rejections - 35 USC § 103
9.	Claims 1, 4-7, 9, and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlnas (WO 2009/101261) and Peron (WO 2011/128714).
	Ahlas teaches a cosmetic composition comprising an extract from P. abies (Norway spruce) which contains hydroxymatairesinol, secoisolariciresinol, conidendrin, lariciresinol, and liovil.  The reference teaches that the extract can contain 6.5-7.5% lignans where 70-80% of the lignans are hydroxymatairesinol (see Table 3B).  This percentage of hydroxymatairesinol falls within the range claimed by applicant.  The reference teaches that the composition functions as an antioxidant and sunblocking agent.  In addition, the reference teaches that vitamins C and E can be included in the composition (see pages 2, 6, 15, 25, 32, 33, and 47, for example).
	Peron teaches a cosmetic composition comprising polyphenols that have been esterified for stabilization.  The reference teaches utilizing monomeric or oligomeric proanthocyanidins, epicatechin, and catechin. The reference teaches that the polyphenols can be extracted from grapeseed.  The reference teaches that the composition functions as an antioxidant and sunblocking agent (see pages 8, 17-18, 32, and 33, for example).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in cosmetic sunblocking and antioxidant compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in cosmetic sunblocking and antioxidant compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating cosmetic sunblocking and antioxidant compositions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a cosmetic composition.  Varying the concentration of ingredients within a composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. Applicant argues:
Ahlnas teaches that a spruce extract in combination with a pine extract has an antioxidative capability towards chemical compounds (vitamins or BHT). However, it
does not disclose that spruce extract has any cosmetic antioxidant effect on the skin cell
defenses and, specifically, it does not describe that spruce extract is capable of both
increasing GSH production and activating the cellular synthesis of the heme oxygenase
1 or HO-71 enzyme. Therefore, Ahlnas does not teach a cosmetic composition having
antioxidant properties towards skin.

In response to applicant's argument that the reference do not teach the same uses as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The composition taught by the combination of the prior art is structurally the same as the claimed composition.  The ingredients taught by the prior art would possess the same antioxidant properties claimed because a compound and its properties cannot be separated.  Therefore, the composition taught by the prior art would be capable of performing the same intended use if applicant’s composition functions as claimed.
Applicant also argues:
…claim 1 has been further narrowed since then to specify the grapeseed extract must comprise the proanthocyanidin dimers, catechin, and epicatechin as recited in example 2. Moreover, claim 1 has been further narrowed to specify “picea abies” spruce extra must comprise hydroxymatairesinol, as was indicated in example 2.

Claim 15 has similar limitations and specifies concentration of each component | the composition. Additionally, new claims 18-23 specifically address the concentrations of the specific extract components of the claims as amended to align with concentrations that are “reasonably commensurate in scope” with Example 2. The person of ordinary skill in the art could “ascertain a trend” from Example 2 “that would allow him to reasonably extend” to the concentration ranges of claims 18-23. See MPEP 2145 citing In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see also id. (“When considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition.” citing In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987)).

However, as discussed in the Office action of December 10, 2021, pages 20 and 21 of the specification do show a combination of a specific grape seed extract and a specific P. abies extract that display an unexpected result.  However, these results are only shown for a single embodiment.  The specification tests a P. abies extract that contains specific percentages of hydroxymatairesinol, secoisolariciresinol, conidendrin, lariciresinol and liovil (see page 17) and a grape seed extract which contains specific concentrations of catechins, epicatechin, and proanthocyanin dimers (see page 19).  The specification also only tests one concentration for each of these specific extracts.  The claims are not limited to this embodiment and the limited data is not considered to support an unexpected result over the broad ranges claimed. The showing of one data point within the broad range claimed is not considered to be a sufficient amount of data to establish a trend.  Thus, these results are not considered to be sufficient to overcome this rejection.

10.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655